By the Court.
At the trial in the Superior Court, the defendant was a witness in his own behalf. It was competent for the plaintiff to contradict his testimony and impeach his credibility by showing that he had made inconsistent statements at other times. He had the right, therefore, to prove, by any competent witness, that the defendant made such contradictory statements in his testimony before the auditor who heard the case, arid, for this purpose, the auditor is a competent witness, he not having set out in his report the testimony taken before him. He is not called as a witness to control or affect his report, either by impeaching it or by adding to it, but merely to contradict the testimony of the defendant. The ease, therefore, does not fall within the cases of Monk v. Beal, 2 Allen, 585, and Packard v. Reynolds, 100 Mass. 158.

Exceptions overruled.